Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20              PageID.129      Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAVID KING,
              Plaintiff,                                  Case No. 19-13454
v.                                                        Honorable Nancy G. Edmunds
KEVIN MCALEENAN,
KENNETH CUCCINELLI,
and MICHAEL KLINGER,

              Defendants.
________________________________________/

                             OPINION AND ORDER GRANTING
                           DEFENDANTS’ MOTION TO DISMISS [8]

       Plaintiff David King seeks an order that compels Defendants Kevin McAleenan,

Acting Secretary of the U.S. Department of Homeland Security; Kenneth Cuccinelli,

Acting Director of U.S. Citizenship and Immigration Services (“USCIS”); and Michael

Klinger, Detroit Field Office Director of USCIS, to adjudicate and approve an

immigration petition Plaintiff submitted on behalf of his spouse. (Dkt. 1.) This matter

comes before the Court on Defendants’ motion to dismiss pursuant to Federal Rules of

Civil Procedure 12(b)(1), lack of subject matter jurisdiction, and 12(b)(6), failure to state

a claim upon which relief can be granted. (Dkts. 8, 12.) Plaintiff opposes the motion.

(Dkt. 10.) The Court finds that the decision process would not be significantly aided by

oral argument. Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2),

Defendants’ motion will be decided on the briefs and without oral argument. For the

reasons set forth below, Defendants’ motion is GRANTED.
Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20              PageID.130      Page 2 of 7



I.     Background

       In January 2018, Plaintiff filed an I-130 Petition for Alien Relative on behalf of his

wife, Josephine Macfayden, a Nigerian national. (Dkt. 1 PgID 2-3.) Plaintiff included in

his submission a copy of his Michigan marriage certificate and a document indicating

that Macfayden’s previous Nigerian marriage was dissolved. Id. On March 13, 2019,

Defendant Detroit Office Director of USCIS notified Plaintiff of his intent to deny the I-

130 petition, stating that the Nigerian divorce document appeared to be fraudulent. (Id.

at PgID 4.) Plaintiff then provided additional documentation to establish that the

Nigerian marriage was dissolved. (Id.) On July 12, 2019, USCIS issued a decision

denying Plaintiff’s petition, finding Plaintiff’s new documentation insufficient to show that

MacFayden’s divorce was recognized by the Nigerian government. (Id. at PgID 18-21.)

       In August 2019, Plaintiff appealed the agency decision to the Board of

Immigration Appeals (“BIA”). (Id. at PgID 5.) USCIS received the brief in support of

appeal on September 3, 2019. (Id.) Plaintiff’s counsel appeared at an appointment at

the USCIS Field Office on October 22, 2019 and was informed that the appeal was not

yet docketed with the BIA. (Id. at PgID 6.)

       Plaintiff filed an action with this Court on November 22, 2019, claiming that

defendants had failed to “promptly” forward Plaintiff’s I-130 petition to the BIA or

approve the petition within a 45-day period pursuant to 8 C.F.R. § 1003.5(b). (Dkt. 1,

PgID 1.) On December 16, 2019, USCIS forwarded Plaintiff’s petition to BIA, where it is

currently pending. (Dkt. 8-1, PgID 80-81.) USCIS maintains that the petition was

forwarded within the normal processing time “given the current backlog and the

agency’s limited resources.” (Id.)
Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20              PageID.131      Page 3 of 7



II.    Standard of Review

       Defendants' motion rests on two procedural grounds, Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). In this situation, the Court is “bound to consider the

12(b)(1) motion first, since the Rule 12(b)(6) challenge becomes moot if this court lacks

subject matter jurisdiction.” Moir v. Greater Cleveland Reg'l Transit Auth., 895 F.2d 266,

269 (6th Cir. 1990). Where subject matter jurisdiction is challenged in a 12(b)(1) motion,

it is Plaintiff’s burden to prove jurisdiction. Id.

       Defendants argue that the Court lacks subject matter jurisdiction in part due to

mootness. Because a federal court’s jurisdiction under Article III of the Constitution

extends only to actual cases and controversies, the petitioner “must have suffered, or

be threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision” through all stages of federal judicial

proceedings. Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). “Mootness results

when events occur during the pendency of a litigation which render the court unable to

grant the requested relief.” Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir.1986).

       Defendants also argue that even if the Court has jurisdiction over this matter,

Plaintiff has failed to state a claim under Rule 12(b)(6). “[A] complaint only survives a

motion to dismiss if it contains sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Barney v. PNC Bank, 714 F.3d 920, 924-25

(6th Cir. 2013) (internal quotations and citations omitted). “A claim is plausible when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.
Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20               PageID.132      Page 4 of 7



III.   Analysis

       Plaintiff asserts subject matter jurisdiction and a right to relief under the

Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.; the Mandamus Act, 28 U.S.C. §

1361; and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq. As this

Court observed in a similar case, “[t]he Declaratory Judgment Act does not provide an

independent basis for subject matter jurisdiction.” Carter v. Dep’t of Homeland Sec., No.

07-12953, 2008 WL 205248, at *1 (E.D. Mich. Jan. 24, 2008) (citing Skelly Oil Co. v.

Phillips Petroleum Co., 339 U.S. 667, 671-72 (1950)). Plaintiff therefore must show

jurisdiction and entitlement to the relief he seeks through either the Mandamus Act or

the APA.

       A.     Plaintiff’s Claim Under the Mandamus Act

       This Court has “original jurisdiction of any action in the nature of mandamus to

compel an officer or employee of the United States or any agency thereof to perform a

duty owed to the plaintiff.” § 1361. Mandamus relief is a “drastic and extraordinary

remedy” that is “reserved for really extraordinary situations.” Cheney v. U.S. Dist. Court

for the Dist. of Columbia, 542 U.S. 367, 380 (2004) (internal quotation marks and

citation omitted). Furthermore, “[f]or there to be a duty owed to the plaintiff within the

meaning of section 1361, there must be a mandatory or ministerial obligation.” Ryon v.

O'Neill, 894 F.2d 199, 205 (6th Cir.1990) (internal quotation marks and citation omitted).

Stated differently, mandamus is appropriate only where an individual is owed “a clear

nondiscretionary duty.” Heckler v. Ringer, 466 U.S. 602, 616 (1984).

       Here, the relevant regulations set forth that:

       If an appeal is taken from a decision of a Service officer, the record of
       proceeding shall be forwarded to the Board by the Service officer promptly
Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20               PageID.133     Page 5 of 7



       upon receipt of the briefs of the parties, or upon expiration of the time
       allowed for the submission of such briefs. A Service officer need not forward
       such an appeal to the Board, but may reopen and reconsider any decision
       made by the officer if the new decision will grant the benefit that has been
       requested in the appeal. The new decision must be served on the appealing
       party within 45 days of receipt of any briefs or upon expiration of the time
       allowed for the submission of any briefs. If the new decision is not served
       within these time limits or the appealing party does not agree that the new
       decision disposes of the matter, the record of proceeding shall be
       immediately forwarded to the Board.

8 C.F.R. § 1003.5(b). Plaintiff asserts that Defendants therefore had a clear and

nondiscretionary duty to forward his I-130 petition to the BIA “promptly,1 conferring

Plaintiff a right to relief under the Mandamus Act. Plaintiff argues that Defendants

violated that duty and asks the Court to order Defendants to adjudicate and approve his

petition.

       First, the Court notes that even if it were to agree with Plaintiff that Defendants

violated a duty to “promptly” forward his petition, this would, at best, entitle him to an

order compelling them to perform that duty. Defendants, however, have already

forwarded the petition to the BIA and, thus, any such request is moot. And while the

regulations give the agency the discretion to reopen and reconsider its decision rather

than forward the petition to the BIA, the Court does not have the authority to order the

agency to do so. See Intermodal Techs., Inc. v. Mineta, 413 F. Supp. 2d 834, 838 (E.D.

Mich. 2006) (noting an order compelling an agency to grant the plaintiff’s petition would

“plainly” be beyond the Court’s authority). Thus, even if Defendants had not yet




       1Plaintiff also references the 45-day timeframe. However, that timeframe only
comes in to play if the agency chooses to reopen and reconsider its decision rather than
forward the appeal to the BIA.
Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20              PageID.134     Page 6 of 7



forwarded the petition, to the extent Plaintiff seeks an order compelling Defendants to

approve his petition, the Court would not be able to grant the requested relief.

       In sum, Plaintiff’s petition is currently pending before the BIA, and there are no

duties the Court can compel Defendants to perform. Therefore, Plaintiff’s claim under

the Mandamus Act is dismissed as moot.

       B.     Plaintiff’s Claim under the APA

       “The APA is not a jurisdiction-conferring statute; it does not directly grant subject

matter jurisdiction to the federal courts.” Jama v. Dep’t of Homeland Sec., 760 F.3d 490,

494 (6th Cir. 2014). Instead, “the federal question statute, 28 U.S.C. § 1331, ‘confers

jurisdiction on federal courts to review agency action, regardless of whether the APA of

its own force may serve as a jurisdictional predicate.’” Id. at 494 (quoting Califano v.

Sanders, 430 U.S. 99, 105 (1997)). “[T]he APA authorizes judicial review of ‘[a]gency

action made reviewable by statute and final agency action for which there is no other

adequate remedy in court . . . .’” Id. at 495 (quoting 5 U.S.C. § 704). Judicial review

under the APA is not available where “statutes preclude judicial review” or “agency

action is committed to agency discretion by law.” 5 U.S.C. § 701(a).

       Plaintiff argues that because the Court may “compel agency action unlawfully

withheld or unreasonably delayed” under the APA, see 5 U.S.C. § 706(1), the Court has

jurisdiction over this matter due to the alleged delay in forwarding his petition to the BIA.

As discussed above, however, Defendants have now forwarded the petition, and there

are no further actions the Court may compel Defendants to perform. And while the Sixth

Circuit has held that I-130 petition denials are subject to APA review, Bangura v.

Hansen, 434 F.3d 487, 501-02 (6th Cir. 2006), when the adversely affected party
Case 2:19-cv-13454-NGE-PTM ECF No. 13 filed 06/22/20                 PageID.135    Page 7 of 7



voluntarily appeals the denial, as Plaintiff has done here, the “pending appeal renders

the decision non-final” and it is therefore unreviewable at this time, see id. at 500; see

also Hanif v. Dep’t of Homeland Sec., 472 F. Supp. 2d 914, 920-21 (E.D. Mich. 2007).

Thus, to the extent Plaintiff seeks judicial review of the denial of his I-130 petition,

Plaintiff fails to state a claim upon which relief can be granted.

IV.    Conclusion

       For the reasons set forth above, Defendants’ motion to dismiss is GRANTED.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: June 22, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 22, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager
